DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/06/2018, 1/11/2019,7/14/2020 in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections

a) Claim 5 in line 1-2 objected to because of the following informalities:  “first a Computerized 
Numerical Control (CNC)” should read “a first CNC (Computerized Numerical Control)”.  

b) Claim 6 in line 2 objected to because of the following informalities:  “have surfaces that are surface” should read “have surfaces that are processing”.  

c) Claim 7 in line 1-2  objected to because of the following informalities: "a second metallic material should read “the second metallic material”. Since claim 1 recites a second metallic material and there is only one “second metallic material” is disclosed in specification, “a second metallic material” recites in claim 7 is considered as typo. 

d) Claim 8 in line 4 objected to because of the following informalities:  “molten metal” should read “a molten metal”.  

e) Claim 12 in line 2 objected to because of the following informalities:  “a Computerized Numerical Control (CNC) process” should read “a first CNC (Computerized Numerical Control) process”.  Since “the first CNC process” is recited in claim 12 line 5, “a computerized Numerical Control process” is considered as typo. 

f) Claim 16 in line 9 objected to because of the following informalities:  “a CNC process” should read “a CNC (Computerized Numerical Control) process” or “a Computerized Numerical Control (CNC) process.  

g) Claim 16 in line 10 objected to because of the following informalities:  “surface processing” should read “a surface processing”.  Since only have one surface process is disclosed in specification, “surface processing” is considered as typo.

h) Claim 16 in line 7 objected to because of the following informalities:  “into a mold” should read “into the mold”. Since the mold in claim 16 in line 5 and line 7 are the same mold for die casting, “ into a mold” is considered as typo. 

i) Claim 2,9 in line 7 objected to because of the following informalities: “Titanium (TiTan)” should read “Titanium (TI)”.  The chemistry symbol for Titanium is “Ti” unless there is different meaning for “TiTan”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12,13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 12 recites the limitation " the first CNC process " in line 5.  There is insufficient antecedent basis for this limitation in the claim. The claim objection (e) may has typo that missing “first” renders “the first CNC process” is invoked 112b.  
b) Claim 13 recites the limitation " the surface " in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang US 20180109657 in view of Yuki U.S 2015/0027655.
Tang teaches:
	Regarding claim 1. A dissimilar metal member (fig.1, 100; device housing); comprising: a first metallic material (fig.1, 10; stainless steel; page.1, par0024,line 7-8) including a bonding portion 15 (fig.2), and a second metallic material (fig.1, 20; aluminum; page.1, par0024; line 10-11) bonded to the bonding portion of the first metallic material by die casting (page.1, par 0024, line 5; embedded; page.1, par 0024, line 3-4; die casting), wherein a portion of the second metallic material forming contact with the bonding portion of the first metallic material (page.2,par 0027,line 5-6; second metal 20 is tightly embedded to bonding portion 15 through embedded structure 21 that form a contact with first metallic material).

2.The dissimilar metal member of claim 1, wherein the first metallic material includes at least one of aluminum (AL), stainless steel (SUS), titanium (TiTan), ceramic, and amorphous metal (page.1, par 0024, line 7-8; stainless steel).



5. The dissimilar metal member of claim 1, wherein first a Computerized Numerical Control (CNC) process is performed on the first and second metallic materials after die casting (fig.8, S203; CNC process after S202 die casting), a nonmetallic material is applied to the first and second metallic materials by insert injection molding after the first CNC process (fig.8, S205; page.3; par0040; plastic insert injections molding after S203; page.3, par.0043, line 4-6; plastic 30 applied to 10 and 20), a second CNC process is performed after the nonmetallic material is applied to the first and second metallic materials by insert injection molding (fig.8, S206; page.3, par.0044; CNC process after S205), and surface processing is performed on the first and second metallic materials after the second CNC process (fig.8. S207; page.3; par.0045;  the housing 100 include element 10 and 20 of the electronic device is subjected to an anodic oxidation treatment which is after S206).

6. The dissimilar metal member of claim 1, wherein the first and second metallic materials have surfaces that are surface processed by at least one of depositing, anodizing, and coating  (page.3; par.0045;  the housing 100 include element 10 and 20 of the electronic device is subjected to an anodic oxidation treatment; prior are disclosed the housing 100 will be treated by anodic oxidation is considered as all surfaces in first and second metallic materials).

7. The dissimilar metal member of claim 1, wherein a second metallic material is formed and bonded to the first metallic material by performing die casting (page.1, par 0024, line 5; embedded; page.1, par 0024, line 3-4; die casting) after the first metallic material is inserted into a mold (page.2, par 0034, line 1-4; die casting after outer frame is placed into mold).

8. A method of manufacturing a dissimilar metal member (page.2, par0036, a method of manufacturing a housing (100) of an electronic device), the method comprising: at a bonding portion 15 (fig.2) of a first metallic material (fig.1, 10; stainless steel; page.1, par0024,line 7-8); into a mold, and cooling (it is necessarily present, because of the heat transfer between the mold surface (which is colder) than the hot molten metal material), thereby forming a second metallic material (page.2, par 0034, line 1-4; die casting after outer frame is placed into mold formed second metallic material 20).

9.The method of claim 8, wherein the first metallic material includes at least one of aluminum (AL), stainless steel (SUS), titanium (TiTan), ceramic, and amorphous metal (page.1, par 0024, line 7-8; stainless steel).

11. The method of claim 8, wherein the second metallic material may include at least one of aluminum AL and magnesium MG (page.1, par.0024, line 10-12; aluminum).

12. The method of claim 8, further comprising: performing a Computerized Numerical Control (CNC) process on the first and second metallic materials bonded (fig.8, S203; CNC process after S202 die casting), after cooling (it is necessarily present, because of the heat transfer between the mold surface (which is colder) than the hot molten metal material), injecting a nonmetallic material, causing the nonmetallic material to apply to the first and second metallic materials after the first CNC process (fig.8, S205; plastic insert injections molding after S203; page.3, par.0043, line 4-6; plastic 30 applied to 10 and 20), performing a second CNC process after the nonmetallic material is applied to the first and second metallic materials (fig.8, S206; page.3; par.0044; CNC process after S205), and processing a surface on the first and second metallic materials after the second CNC process (fig.8. S207; page.3; par.0045;  the 

13. The method of claim 8, wherein the surface processing of the first and second metallic materials comprises at least one of depositing, anodizing, and coating (page.3; par.0045;  the housing 100 include element 10 and 20 of the electronic device is subjected to an anodic oxidation treatment; prior are disclosed the housing 100 will be treated by anodic oxidation is considered as all surfaces in first and second metallic materials).

14. A dissimilar metal member (fig.1, 100; device housing) comprising: a first metallic material (fig.1, 10; stainless steel; page.1, par0024,line 7-8) including a bonding portion 15 (fig.2) and including stainless steel (SUS) (page.1, par 0024, line 7-8; stainless steel); and a second metallic material (fig.1, 20; aluminum; page.1, par0024; line 10-11) formed by performing die casting (page.1, par 0024, line 3-4; die casting) including aluminum (AL) (page.1, par.0024, line 10-12; aluminum) after inserting the first metallic material into a mold (page.2, par 0034, line 1-4; die casting after outer frame is placed into mold formed second metallic material 20); and is bonded to the first metallic material (page.1, par 0024, line 5; embedded;) wherein a portion of the second metallic material forming contact with the bonding portion of the first metallic material (page.2,par 0027,line 5-6; second metal 20 is tightly embedded to bonding portion 15 through embedded structure 21 that form a contact with first metallic material).

16. A method of manufacturing a dissimilar metal member (page.2, par0036, a method of manufacturing a housing (100) of an electronic device), the method comprising: at the bonding portion 15 (fig.2) of a first metallic material (fig.1, 10; stainless steel; page.1, par0024,line 7-8); including aluminum (AL) (page.1, par.0024, line 10-12; aluminum) into a mold after inserting the first metallic material into a 

17. The method of claim 16, wherein performing of the CNC process on the first and second metallic materials comprises: performing a first CNC process  on the first and second metallic materials bonded after die casting (fig.8, S203; CNC process after S202 die casting), insert injecting a nonmetallic material into another mold, thereby applying the nonmetallic material to the first and second metallic materials after the first CNC process (fig.8, S205; page.3; par0040; plastic insert injections molding after S203; page.3, par.0043, line 4-6; plastic 30 is applied to 10 and 20), performing a second CNC process after the nonmetallic material is applied to the first and second metallic materials(fig.8,S206; page.3; par.0044; CNC process after S205), and processing the surface of the first and second metallic materials after the second CNC process (fig.8. S207; page.3; par.0045;  the housing 100 include element 10 and 20 of the electronic device is subjected to an anodic oxidation treatment which is after S206).

Tang teaches the invention as discussed above, but is silent on laser, pattern and reverse (claim 1), shape of pattern (claim 3), molten metal (claim 7), laser, pattern, molten metal (claim 8), shape of pattern(claim 10), molten metal (claim 12), laser, pattern and reverse (claim 14), shape of pattern (claim 15), laser, pattern and reverse (claim 16). 
Yuki teaches:


3. The dissimilar metal member of claim 1, wherein a shape of the pattern includes at least one of a lattice shape, a diamond shape, a repeated vertical-line shape, and a repeated horizontal-line shape (fig.2c; lattice pattern).

7.that injects molten metal so that the molten metal (fig.1, 11; molten metal; page.2,par.0042, line 6) flows to the pattern (page.2, par0049, line 3-4; a combination of the grooves (fig.2, 2C) orthogonal and parallel to the flow of the molten metal).

8.laser (page.2, par 0042; groove form by laser) etching a pattern (fig.2c; lattice pattern); injecting molten metal (fig.1, 11; molten metal; page.2,par.0042, line 6) causing the molten metal to flow to the pattern (page.2, par0049, line 3-4; a combination of the grooves 2 orthogonal and parallel to the flow of the molten metal; fig. 2C); the molten metal (fig.1, 11; molten metal; page.2,par.0042, line 6). 

10. The method of claim 8, wherein a shape of the pattern includes at least one of a lattice shape, a diamond shape, a repeated vertical-line shape, and a repeated horizontal-line shape (fig.2c; lattice pattern).

12. the molten metal (fig.1, 11; molten metal; page.2,par.0042, line 6).



15. The dissimilar metal member of claim 14, wherein a shape of the pattern includes a lattice shape (fig.2c; lattice pattern).

16. forming a pattern including a lattice shape using a laser; injecting molten metal (fig.1, 11; molten metal; page.2,par.0042, line 6) so that the molten metal flows to the pattern (page.2, par0049, line 3-4; a combination of the grooves 2 orthogonal and parallel to the flow of the molten metal; fig. 2C) including the lattice shape (fig.2c; lattice pattern).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Tang modify with Yuki laser, pattern, molten metal and reverse to increase bonding strength after die casting with flowing the molten metal for the first and second metallic material bonding portion. A pattern as lattice shape that etching by laser has reversed dense groove and accurate predetermined depth inside of first metal material; die casting with the molten metal that ensure the liquefied metal flow into the groove forms inside groove of first metallic and second metallic material, bonding contact increased means the bonding strength also increased.  Therefore, a pattern is etched by laser has molten metal flow into groove forms bonding portion and second metallic material beneficially improve bonding strength. 






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11157040, US 10153799, US 9988725,US 2017/0142239, US 5858056

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner
Art Unit 3761


/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761 
020422